DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/13/21, 3/30/22, and 6/8/22 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the media supply device for each for cell basic module" in the third line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 5 depends, recites a single media supply device which is for all of the fuel cell basic modules, not a separate media supply device for each fuel cell basic modules.
For the purposes of expediting prosecution, the limitation will be interpreted as: “wherein 
Appropriate correction is required.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, claim 9 requires “a predetermined variant of a range extender” in the third line. The examiner is unable to determine what a predetermined variant of a range extender is based on the instant specification. For the purposes of expediting prosecution, the limitation will be interpreted as: “

Additionally, the term “high voltage” in claim 9 is a relative term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of expediting prosecution, the battery of claim 9 will be interpreted simply as a battery.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Schell (US 6,593,671) in view of Freeman et al. (US 2005/0122428) and Haltiner et al. (US 2011/0269052).
Regarding claim 1, Schell teaches a range extender system for an electrically driven motor vehicle including a plurality of fuel cells (1) (abstract, Figure 1).
Schell is silent on the fuel cell configuration.
Freeman teaches a fuel cell system including a plurality of fuel cell basic modules, or fuel cell power modules (150, 250, 350), each including a plurality of fuel cells connected in series and having interfaces for supplying and removing reactants and products via peripheral devices ([0005], [0009]).
Freeman further teaches that the fuel cell system includes different numbers of fuel cell modules connected in parallel (Figure 3) or series (Figure 2) depending on power demands ([0007]).
Freeman teaches that this modular fuel cell system is desirable since it can accommodate varying power requirements thus providing flexible, robust, and scaleable fuel cell solutions for a variety of applications ([0013]-[0014]).
It would have been obvious to the skilled artisan to use the modular fuel cell system of Freeman in the range extender of Schell in order to provide  flexible, robust, and scaleable fuel cell solutions for varying power requirements.

With further regard to claim 1, Schell in view of Freeman fails to teach a media supply device designed to supply the interfaces and discharge water and residual gas.
Haltiner teaches a media supply device, including base manifolds (10) and external manifolds (30, 32, 34, 36), for use with a plurality of fuel cell modules, or stacks (27); wherein the base modules and external manifolds supply air (36) and fuel (32) and discharge byproducts (30, 36) (abstract, Figures 1, 2, and 4, [0031], [0034]). The examiner notes that the skilled artisan will easily understand that the tail gas and spent air necessarily contain water since water is a product of the fuel cell reactions; therefore, the media supply device of Haltiner discharges water.
Haltiner further teaches that the media supply device discussed above provides a system for a number of fuel cell stack modules to be connected together while alleviating problems with external manifolding arrangements ([0011], [0021]).
Therefore, it would have been obvious to the skilled artisan at the time of the invention to use the base modules and external manifolds of Haltiner in the modular range extender of Schell in view of Freeman in order to provide a number of fuel cell modules together and appropriately manifold the stacks.

Regarding claim 2, Freeman teaches that the fuel cell basic modules are identical ([0036]).
As for claim 3, Freeman teaches that the fuel cell basic modules have their own control (100, 200, 300) run on a common hardware (50) (Figure 4).
With regard to claim 4, Haltiner teaches that the fuel cell stacks may be 5kW stacks ([0033]).
As for claim 5, Freeman teaches that each fuel cell basic module includes a peripheral device including a compressor ([0009]).

With regard to claims 6 and 8, Haltiner teaches a central media channel including manifolds for supplying and removing reactants and products (30, 32, 34, 36) (Figure 4). As for the arrangement of the central channels relative to the fuel cell stacks, and the arrangement of the fuel cell stacks, the examiner finds that it would have been obvious to the skilled artisan to arrange the fuel cell stacks and manifolds in order to appropriately fit the space allotted for the module. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

Regarding claim 7, Haltiner teaches a first end plate, or fuel cell frame footprint (12), which has all interfaces with the base manifold (10) (Figures 1 and 2, [0031]). Further, the skilled artisan will easily understand that the fuel cell basic modules inherently and necessarily have a second end plate.

As for claims 9 and 10, Schell in view of Freeman and Haltiner teaches the modular range extender of claims 1-8 as discussed above. Schell further teaches a circuit arrangement for an electrical system of an electrical vehicle (abstract, Figure 1) comprising:
a battery (3) for supplying energy to the vehicle, or energy consuming device (2);
wherein the battery (3) and fuel cell system (1) are interconnected without a DC voltage converter in a parallel circuit designed to charge by the fuel cell (Figure 1, column 1 lines 54-55);
a switching device which switches off the fuel cell when an upper voltage limit has been reached (column 2 lines 64-67).

With regard to claim 11, Freeman teaches that each fuel cell basic module includes a peripheral device including a compressor ([0009]). It would have been obvious to the skilled artisan to rearrange the location of the compressors in order to ensure fresh air is provided to the fuel cell stacks. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729